Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.) Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/02/21 has been entered.
 

2.) Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

3.) Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/25/21, 01/13/21 and 08/18/20 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



4.) Response to Arguments
Applicant's arguments filed 09/02/21 with respect to the amendment to claim 15 to have it depend from claim 14 has been fully considered and is persuasive. However, the arguments with respect to the support for new claim 23 have been considered and are not persuasive. As mentioned in the Response to Amendment under Rule 312 (09/02/21), newly added dependent claim 23 raised potential issues under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AlA 35 U.S.C. 112, the applicant), regards as the invention. Claim 23 mentions that "the image stabilization apparatus is an image capturing apparatus". However, independent claim 1 from which claim 23 depends already mentions "an image capturing apparatus". In the Remarks filed on 08/25/21, the Applicant directs the Examiner towards Paragraph 0021 of the publication for
support. However, Paragraph 0021 of the Specification appears to only show one image capturing apparatus. 
	
	In view of the Examiner’s Amendments to newly added claim 23, claims 1-23 are in condition for allowance. 






5.) Election/Restrictions
Claims 1-23 are allowable. The restriction requirement between Species I to III , as set forth in the Office action mailed on 03/08/2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 03/08/21 is withdrawn.  Claim 7, directed to Species I and III is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


6.) EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 

Authorization for this examiner’s amendment was given in an interview with Fei Xing (Reg. No.: 73728) on 09/08/21.

The application has been amended as follows: 

23. (Currently Amended) The image stabilization apparatus according to claim 1, wherein the image stabilization apparatus is included in the 


7.) Allowable Subject Matter
Claims 1-23 are allowed.

The following is an examiner’s statement of reasons for allowance: 

In regard to independent Claim 1, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “An image stabilization apparatus, comprising: 
at least one processor or circuit configured to function as: 
the calculation unit, based on information of an imaging lens that is used when capturing a captured image, calculates the image blur correction amount at a different scaling factor for each of a plurality of axes of a two-dimensional plane of the captured image.”

Dependent Claims 2-20 and 23 are also allowed due to their dependence on allowed independent claim 1. 

With regard to independent Claim 21, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “A method of controlling an image stabilization apparatus, the control method comprising: 
wherein based on information of an imaging lens that is used when capturing a captured image, the image blur correction amount at a different scaling factor for each of a plurality of axes of a two-dimensional plane of the captured image is calculated.”

Regarding independent Claim 22, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “A non-transitory computer-readable storage medium storing a program for causing a computer to execute a method of controlling an image stabilization apparatus, the control method comprising:
wherein based on information of an imaging lens that is used when capturing a captured image, the image blur correction amount at a different scaling factor for each of a plurality of axes of a two-dimensional plane of the captured image is calculated.”

The following are the closest prior-art of record:

Uemura (US Pub No.: 2018/0278856A1) disclose an interchangeable lens that is an imaging lens constituted by a group of a plurality of lens, and includes a focus lens, a zoom lens, a shift lens inside, as well as diaphragm. The interchangeable lens can be attached to or detached from the digital video camera. The interchangeable lens may have an anamorphic lens. An image blur correction control circuit performs optical image stabilization processing for controlling the shift lens inside the interchangeable lens so as to cancel out the image blur based on the motion vector calculated by the main body control circuit. Alternatively, the image blur correction control circuit performs electronic image stabilization processing for cutting out the image data in each frame of the moving image in the direction for canceling out the image blur. The main body control circuit calculates the motion vector of the subject with the main body control circuit with reference to the image data output from the image processing circuit.

Sasaki et al. (US Pub No.: 2019/0011679A1) disclose a digital camera comprising a digital image sensor and at least one corrective lens element configured to reduce a blurring of an image in a horizontal or vertical dimension on the digital image sensor. The digital image sensor may be larger than a 28 millimeter diagonal.

However, none of the above references, either alone or in combination with the other prior-art of record, sufficiently teach the combination of the underlined limitations to the above claims. 



Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRITHAM DAVID PRABHAKHER whose telephone number is (571)270-1128.  The examiner can normally be reached on Monday to Friday 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 5712727372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Pritham David Prabhakher
Patent Examiner
Pritham.Prabhakher@uspto.gov
/PRITHAM D PRABHAKHER/Primary Examiner, Art Unit 2697